David R. Stras, Associate Justice
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael Kevin Dugas committed professional misconduct warranting public discipline-namely, colluding with others to bring a lawsuit for the sole purpose of conducting discovery to find the identity of others against whom claims could be made, initiating the lawsuit in bad faith, and making false and misleading statements during the proceeding. See Minn. R. Prof. Conduct Rules 3.1, 3.3(a)(1), 4.1, 8.4(c), and 8.4(d).
The parties have filed a stipulation for discipline with the court. In it, respondent waives his right to answer, admits the allegations of the petition, and waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that, in light of mitigating factors including respondent's inexperience at the time of the misconduct and the fact that his conduct was based on the direction of more *792senior attorneys, the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Michael Kevin Dugas be, and hereby is, publicly reprimanded.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.